 


109 HR 20 IH: SouthEast Crescent Authority Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 20 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. McIntyre (for himself, Mr. Hayes, Mr. Bishop of Georgia, Mr. Etheridge, Mr. Butterfield, Mr. Scott of Georgia, and Mr. Davis of Tennessee) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish the SouthEast Crescent Authority, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the SouthEast Crescent Authority Act of 2005. 
2.DefinitionsIn this Act, the following definitions apply: 
(1)AuthorityThe term Authority means the SouthEast Crescent Authority established by section 3. 
(2)Federal grant programThe term Federal grant program means a Federal grant program to provide assistance in carrying out economic and community development activities. 
(3)Non-profit entityThe term non-profit entity means any entity with tax-exempt or non-profit status, as defined by the Internal Revenue Service, that has been formed for the purpose of economic development or has a proven record of economic development experience. 
(4)RegionThe term region means the area covered by the Authority (as described in section 16). 
3.SouthEast Crescent Authority 
(a)Establishment 
(1)In generalThere is established the SouthEast Crescent Authority. 
(2)CompositionThe Authority shall be composed of— 
(A)a Federal member, to be appointed by the President, with the advice and consent of the Senate; and 
(B)the Governor of each State in the region that elects to participate in the Authority. 
(3)CochairpersonsThe Authority shall be headed by— 
(A)the Federal member, who shall serve— 
(i)as the Federal cochairperson; and 
(ii)as a liaison between the Federal Government and the Authority; and 
(B)a State cochairperson, who— 
(i)shall be a Governor of a participating State in the region; and 
(ii)shall be elected by the State members for a term of not less than 1 year. 
(b)Alternate members 
(1)State alternates 
(A)AppointmentThe State member of a participating State may have a single alternate, who shall be appointed by the Governor of the State from among the Governor’s cabinet or personal staff. 
(B)VotingAn alternate shall vote in the event of the absence, death, disability, removal, or resignation of the member for whom the individual is an alternate. 
(2)Alternate Federal cochairpersonThe President shall appoint an alternate Federal cochairperson. 
(3)Quorum 
(A)In generalSubject to the requirements of this paragraph, the Authority shall determine what constitutes a quorum of the Authority. 
(B)Federal cochairpersonThe Federal cochairperson or the Federal cochairperson’s designee must be present for the establishment of a quorum of the Authority. 
(C)State alternatesA State alternate shall not be counted toward the establishment of a quorum of the Authority. 
(4)Delegation of powerNo power or responsibility of the Authority specified in paragraphs (3) and (4) of subsection (c), and no voting right of any Authority member, shall be delegated to any person— 
(A)who is not a Authority member; or 
(B)who is not entitled to vote in Authority meetings. 
(c)Decisions 
(1)Requirements for approvalExcept as provided in subsection (g), decisions by the Authority shall require the affirmative vote of the Federal cochairperson and of a majority of the State members, exclusive of members representing States delinquent under subsection (g)(2)(C). 
(2)ConsultationIn matters coming before the Authority, the Federal cochairperson, to the extent practicable, shall consult with the Federal departments and agencies having an interest in the subject matter. 
(3)Decisions requiring quorum of State membersThe following decisions may not be made without a quorum of State members: 
(A)A decision involving Authority policy. 
(B)Approval of State, regional, or subregional development plans or strategy statements. 
(C)Modification or revision of the Authority’s code. 
(D)Allocation of amounts among the States. 
(E)Designation of a distressed county. 
(4)Project and grant proposalsThe approval of project and grant proposals is a responsibility of the Authority and shall be carried out in accordance with section 10. 
(d)DutiesThe Authority shall— 
(1)develop, on a continuing basis, comprehensive and coordinated plans and programs to establish priorities and approve grants for the economic development of the region, giving due consideration to other Federal, State, and local planning and development activities in the region; 
(2)not later than 365 days after the date of enactment of this Act, establish priorities in a development plan for the region (including 5-year regional outcome targets); 
(3)assess the needs and capital assets of the region based on available research, demonstration projects, assessments, and evaluations of the region prepared by Federal, State, or local agencies, local development districts, and any other relevant source; 
(4) 
(A)enhance the capacity of, and provide support for, local development districts in the region; or 
(B)if no local development district exists in an area in a participating State in the region, foster the creation of a local development district; and 
(5)encourage private investment in industrial, commercial, and other economic development projects in the region. 
(e)AdministrationIn carrying out subsection (d), the Authority may— 
(1)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and print or otherwise reproduce and distribute a description of the proceedings and reports on actions by the Authority as the Authority considers appropriate; 
(2)authorize, through the Federal or State cochairperson or any other member of the Authority designated by the Authority, the administration of oaths if the Authority determines that testimony should be taken or evidence received under oath; 
(3)request from any Federal, State, or local department or agency such information as may be available to or procurable by the department or agency that may be of use to the Authority in carrying out duties of the Authority; 
(4)adopt, amend, and repeal bylaws and rules governing the conduct of Authority business and the performance of Authority duties; 
(5)request the head of any Federal department or agency to detail to the Authority such personnel as the Authority requires to carry out duties of the Authority, each such detail to be without loss of seniority, pay, or other employee status; 
(6)request the head of any State department or agency or local government to detail to the Authority such personnel as the Authority requires to carry out duties of the Authority, each such detail to be without loss of seniority, pay, or other employee status; 
(7)provide for coverage of Authority employees in a suitable retirement and employee benefit system by— 
(A)making arrangements or entering into contracts with any participating State government; or 
(B)otherwise providing retirement and other employee benefit coverage; 
(8)accept, use, and dispose of gifts or donations of services or real, personal, tangible, or intangible property; 
(9)enter into and perform such contracts or other transactions as are necessary to carry out Authority duties; 
(10)establish and maintain a central office located within the Southeast Crescent Authority region and field offices at such locations as the Authority may select; and 
(11)provide for an appropriate level of representation in Washington, D.C. 
(f)Federal agency cooperationA Federal agency shall— 
(1)cooperate with the Authority; and 
(2)provide, on request of the Federal cochairperson, appropriate assistance in carrying out this Act, in accordance with applicable Federal laws (including regulations). 
(g)Administrative expenses 
(1)In generalAdministrative expenses of the Authority (except for the expenses of the Federal cochairperson, including expenses of the alternate and staff of the Federal cochairperson, which shall be paid solely by the Federal Government) shall be paid— 
(A)by the Federal Government, in an amount equal to 50 percent of the administrative expenses; and 
(B)by the States in the region participating in the Authority, in an amount equal to 50 percent of the administrative expenses. 
(2)State share 
(A)In generalThe share of administrative expenses of the Authority to be paid by each State shall be determined by the Authority. 
(B)No Federal participationThe Federal cochairperson shall not participate or vote in any decision under subparagraph (A). 
(C)Delinquent StatesIf a State is delinquent in payment of the State’s share of administrative expenses of the Authority under this subsection— 
(i)no assistance under this Act shall be furnished to the State (including assistance to a political subdivision or a resident of the State); and 
(ii)no member of the Authority from the State shall participate or vote in any action by the Authority. 
(h)Compensation 
(1)Federal cochairpersonThe Federal cochairperson shall be compensated by the Federal Government at level III of the Executive Schedule in subchapter II of chapter 53 of title V, United States Code. 
(2)Alternate Federal cochairpersonThe alternate Federal cochairperson— 
(A)shall be compensated by the Federal Government at level V of the Executive Schedule described in paragraph (1); and 
(B)when not actively serving as an alternate for the Federal cochairperson, shall perform such functions and duties as are delegated by the Federal cochairperson. 
(3)State members and alternates 
(A)In generalA State shall compensate each member and alternate representing the State on the Authority at the rate established by law of the State. 
(B)No additional compensationNo State member or alternate member shall receive any salary, or any contribution to or supplementation of salary from any source other than the State for services provided by the member or alternate to the Authority. 
(4)Detailed employees 
(A)In generalNo person detailed to serve the Authority under subsection (e)(6) shall receive any salary or any contribution to or supplementation of salary for services provided to the Authority from— 
(i)any source other than the State, local, or intergovernmental department or agency from which the person was detailed; or 
(ii)the Authority. 
(B)ViolationAny person that violates this paragraph shall be fined not more than $5,000, imprisoned not more than 1 year, or both. 
(C)Applicable lawThe Federal cochairperson, the alternate Federal cochairperson, and any Federal officer or employee detailed to duty on the Authority under subsection (e)(5) shall not be subject to subparagraph (A), but shall remain subject to sections 202 through 209 of title 18, United States Code. 
(5)Additional personnel 
(A)Compensation 
(i)In generalThe Authority may appoint and fix the compensation of an executive director and such other personnel as are necessary to enable the Authority to carry out the duties of the Authority. 
(ii)ExceptionCompensation under clause (i) shall not exceed the maximum rate for the Senior Executive Service under section 5382 of title 5, United States Code, including any applicable locality-based comparability payment that may be authorized under section 5304(h)(2)(C) of that title. 
(B)Executive directorThe executive director shall be responsible for— 
(i)the carrying out of the administrative duties of the Authority; 
(ii)direction of the Authority staff; and 
(iii)such other duties as the Authority may assign. 
(C)No Federal employee statusNo member, alternate, officer, or employee of the Authority (except the Federal cochairperson of the Authority, the alternate and staff for the Federal cochairperson, and any Federal employee detailed to the Authority under subsection (e)(5)) shall be considered to be a Federal employee for any purpose. 
(i)Conflicts of interest 
(1)In generalExcept as provided under paragraph (2), no State member, alternate, officer, or employee of the Authority shall participate personally and substantially as a member, alternate, officer, or employee of the Authority, through decision, approval, disapproval, recommendation, the rendering of advice, investigation, or otherwise, in any proceeding, application, request for a ruling or other determination, contract, claim, controversy, or other matter in which, to knowledge of the member, alternate, officer, or employee any of the following persons has a financial interest: 
(A)The member, alternate, officer, or employee. 
(B)The spouse, minor child, or partner of the member, alternate, officer, or employee. 
(C) Any organization (other than a State or political subdivision of the State) in which the member, alternate, officer, or employee is serving as an officer, director, trustee, partner, or employee. 
(D)Any person or organization with whom the member, alternate, officer, or employee is negotiating or has any arrangement concerning prospective employment. 
(2)DisclosureParagraph (1) shall not apply if the State member, alternate, officer, or employee— 
(A)immediately advises the Authority of the nature and circumstances of the proceeding, application, request for a ruling or other determination, contract, claim, controversy, or other particular matter presenting a potential conflict of interest; 
(B)makes full disclosure of the financial interest; and 
(C)before the proceeding concerning the matter presenting the conflict of interest, receives a written determination by the Authority that the interest is not so substantial as to be likely to affect the integrity of the services that the Authority may expect from the State member, alternate, officer, or employee. 
(3)ViolationAny person that violates this subsection shall be fined not more than $10,000, imprisoned not more than 2 years, or both. 
(j)Validity of contracts, loans, and grantsThe Authority may declare void any contract, loan, or grant of or by the Authority in relation to which the Authority determines that there has been a violation of any provision under subsection (h)(4), subsection (i), or sections 202 through 209 of title 18, United States Code. 
4.Economic and community development grants 
(a)In generalThe Authority may approve grants to States and public and nonprofit entities for projects, approved in accordance with section 10— 
(1)to develop the infrastructure of the region for the purpose of facilitating economic development in the region (except that grants for this purpose may only be made to a State or local government); 
(2)to assist the region in obtaining job training, employment-related education, and business development; 
(3)to provide assistance to severely distressed and underdeveloped areas; and 
(4)to otherwise achieve the purposes of this Act. 
(b)Funding 
(1)In generalFunds for grants under subsection (a) may be provided— 
(A)entirely from appropriations to carry out this section; 
(B)in combination with funds available under another State or Federal grant program; or 
(C)from any other source. 
(2)Funding priorityNot less than 50 percent of the amount of expenditures approved by the Authority shall support activities or projects that benefit severely and persistently distressed counties and areas. 
(3)Eligible projectsThe Authority may provide assistance, make grants, enter into contracts, or otherwise provide funds to eligible entities in the region for projects that promote— 
(A)business development; 
(B)job training or employment-related education; 
(C)local planning and leadership development; 
(D)basic public infrastructure, including high-tech infrastructure, in distressed counties and isolated areas of distress; and 
(E)any other project facilitating economic development in the region. 
(4)Federal shareNotwithstanding any provision of law limiting the Federal share in any grant program, funds appropriated to carry out this section may be used to increase a Federal share in a grant program, as the Authority determines appropriate. 
5.Supplements to Federal grant programs 
(a)Federal grant program fundingIn accordance with subsection (b), the Federal cochairperson may use amounts made available to carry out this Act, without regard to any limitations on areas eligible for assistance or authorizations for appropriation under any other Act, to fund all or any portion of the basic Federal contribution to a project or activity under a Federal grant program in the region in an amount that is above the fixed maximum portion of the cost of the project otherwise authorized by applicable law, but not to exceed 80 percent of the costs of the project. 
(b)Certification 
(1)In generalIn the case of any program or project for which all or any portion of the basic Federal contribution to the project under a Federal grant program is proposed to be made under this section, no Federal contribution shall be made until the Federal official administering the Federal law authorizing the contribution certifies that the program or project— 
(A)meets the applicable requirements of the applicable Federal grant law; and 
(B)could be approved for Federal contribution under the law if funds were available under the law for the program or project. 
(2)Certification by Authority 
(A)In generalThe certifications and determinations required to be made by the Authority for approval of projects under this Act in accordance with section 10— 
(i)shall be controlling; and 
(ii)shall be accepted by the Federal agencies. 
(B)Acceptance by Federal cochairpersonAny finding, report, certification, or documentation required to be submitted to the head of the department, agency, or instrumentality of the Federal Government responsible for the administration of any Federal grant program shall be accepted by the Federal cochairperson with respect to a supplemental grant for any project under the program. 
6.Local development districts; certification and administrative expenses 
(a)Definition of local development districtIn this section, the term local development district means an entity designated by the State that— 
(1)is— 
(A) 
(i)a planning district in existence on the date of enactment of this Act that is recognized by the Economic Development Administration of the Department of Commerce; or 
(ii)a development district recognized by the State; or 
(B)if an entity described in subparagraph (A)(i) or (A)(ii) does not exist, an entity designated by the Authority that satisfies the criteria developed by the Economic Development Administration for a local development district; and 
(2)has not, as certified by the Federal cochairperson— 
(A)inappropriately used Federal grant funds from any Federal source; or 
(B)appointed an officer who, during the period in which another entity inappropriately used Federal grant funds from any Federal source, was an officer of the other entity. 
(b)Grants to local development districts 
(1)In generalThe Authority may make grants for administrative expenses under this section. 
(2)Conditions for grants 
(A)Maximum amountThe amount of any grant awarded under paragraph (1) shall not exceed 80 percent of the administrative expenses of the local development district receiving the grant. 
(B)Local shareThe contributions of a local development district for administrative expenses may be in cash or in kind, fairly evaluated, including space, equipment, and services. 
(c)Duties of local development districtsA local development district shall— 
(1)operate as a lead organization serving multicounty areas in the region at the local level; and 
(2)serve as a liaison between State and local governments, nonprofit organizations (including community-based groups and educational institutions), the business community, and citizens that— 
(A)are involved in multijurisdictional planning; 
(B)provide technical assistance to local jurisdictions and potential grantees; and 
(C)provide leadership and civic development assistance. 
7.Distressed counties and areas and nondistressed countiesNot later than 90 days after the date of enactment of this Act, and annually thereafter, the Authority, in accordance with such criteria as the Authority establishes, may designate— 
(1)as distressed counties, counties in the region that are the most severely and persistently distressed and underdeveloped and have high rates of poverty, low per capita income, or high rates of unemployment; and 
(2)as isolated areas of distress, areas located in nondistressed counties in the region that are severely and persistently distressed as documented by comparable statistical measures. 
8.Development planning process 
(a)State development planIn accordance with policies established by the Authority, each State member shall submit a development plan for the area of the region represented by the State member. 
(b)Content of planA State development plan submitted under subsection (a) shall reflect the goals, objectives, and priorities identified in the regional development plan developed under section 3(d)(2). 
(c)ConsultationIn carrying out the development planning process, a State shall— 
(1)consult with— 
(A)local development districts; 
(B)local units of government; and 
(C)institutions of higher learning; and 
(2)take into consideration the goals, objectives, priorities, and recommendations of the entities described in paragraph (1). 
(d)Public participationThe Authority and applicable State and local development districts shall encourage and assist, to the maximum extent practicable, public participation in the development, revision, and implementation of all plans and programs under this Act. 
9.Program development criteria 
(a)In generalIn considering programs and projects to be provided assistance under this Act, and in establishing a priority ranking of the requests for assistance provided by the Authority, the Authority shall follow procedures that ensure, to the maximum extent practicable, consideration of— 
(1)the relationship of the project to overall regional development; 
(2)the per capita income and poverty and unemployment rates and other socioeconomic indicators in an area; 
(3)the financial resources available to the applicants for assistance seeking to carry out the project, with emphasis on ensuring that projects are adequately financed to maximize the probability of successful economic development; 
(4)the importance of the project in relation to other projects that may be in competition for the same funds; 
(5)the prospects that the project for which assistance is sought will improve, on a continuing rather than a temporary basis, the opportunities for employment, the average level of income, or the economic development of the area served by the project; and 
(6)the extent to which the project design provides for detailed outcome measurements by which grant expenditures and the results of the expenditures may be evaluated. 
(b)No relocation assistanceNo financial assistance authorized by this Act shall be used to assist an establishment in relocating from 1 area to another. 
(c)Reduction of fundsFunds may be provided for a program or project in a State under this Act only if the Authority determines that the level of Federal or State financial assistance provided under a law other than this Act, for the same type of program or project in the same area of the State within the region, will not be reduced as a result of funds made available by this Act. 
10.Approval of development plans and projects 
(a)In generalA State or regional development plan or any multistate subregional plan that is proposed for development under this Act shall be reviewed by the Authority. 
(b)Evaluation by State memberAn application for a grant or any other assistance for a project under this Act shall be made through and evaluated for approval by the State member of the Authority representing the applicant. 
(c)CertificationAn application for a grant or other assistance for a project shall be approved only on certification by the State member and Federal cochairperson that the application for the project— 
(1)describes ways in which the project complies with any applicable State development plan; 
(2)meets applicable criteria under section 9; 
(3)provides adequate assurance that the proposed project will be properly administered, operated, and maintained; and 
(4)otherwise meets the requirements of this Act. 
(d)Votes for decisionsUpon certification of an application for a grant or other assistance for a specific project under this section, an affirmative vote of the Authority under section 3(c) shall be required for approval of the application. 
11.Consent of StatesNothing in this Act requires any State to engage in or accept any program under this Act without the consent of the State. 
12.Records 
(a)Records of the Authority 
(1)In generalThe Authority shall maintain accurate and complete records of all transactions and activities of the Authority. 
(2)AvailabilityAll records of the Authority shall be available for audit and examination by the Comptroller General of the United States (including authorized representatives of the Comptroller General). 
(b)Records of recipients of Federal assistance 
(1)In generalA recipient of Federal funds under this Act shall, as required by the Authority, maintain accurate and complete records of transactions and activities financed with Federal funds and report on the transactions and activities to the Authority. 
(2)AvailabilityAll records required under paragraph (1) shall be available for audit by the Comptroller General of the United States and the Authority (including authorized representatives of the Comptroller General and the Authority). 
13.Annual reportNot later than 180 days after the end of each fiscal year, the Authority shall submit to the President and to Congress a report describing the activities carried out under this Act. 
14.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to the Authority to carry out this Act $40,000,000 for each of fiscal years 2006 through 2010, to remain available until expended. 
(b)Administrative expensesNot more than 5 percent of the amount appropriated under subsection (a) for a fiscal year shall be used for administrative expenses of the Authority. 
15.Termination of AuthorityThis Act shall have no force or effect on or after October 1, 2010. 
16.Area covered by SouthEast Crescent AuthoritySouthEast Crescent Authority region shall include all parts of the States of Virginia, North Carolina, South Carolina, Georgia, Alabama, Mississippi, and Florida that are not eligible for assistance from the Appalachian Regional Commission or the Delta Regional Authority. 
 
